                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICK MILETAK,                                      Case No. 12-cv-05326-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION TO SET ASIDE
                                                                                            SETTLEMENT AGREEMENT
                                  10     AT&T SERVICES, INC.,
                                                                                            Docket No. 54
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In 2013, pro se Plaintiff Nick Miletak entered into an agreement with Defendant AT&T

                                  14   Services, his then-employer, to settle a lawsuit involving state law claims for retaliation. Mr.

                                  15   Miletak now attempts, for the third time, to set aside the settlement agreement. This attempt, like

                                  16   his two previous attempts, is both untimely and substantively meritless. Accordingly, his motion

                                  17   to set aside the settlement agreement is DENIED.

                                  18                                       I.       BACKGROUND

                                  19          The April 2013 settlement agreement between Mr. Miletak and AT&T provided that Mr.

                                  20   Miletak would, in return for monetary consideration from AT&T, resign from his employment

                                  21   with AT&T and would be ineligible for reemployment with AT&T. See Miletak v. AT&T Servs.,

                                  22   Inc., No. 17-cv-00767-EMC (N.D. Cal. filed Feb. 16, 2017), Docket No. 39 at 1–2. This Court

                                  23   has detailed the background behind that settlement agreement and Mr. Miletak’s two unsuccessful

                                  24   attempts to set it aside in 2015 and 2016. See id.

                                  25          Mr. Miletak filed the instant motion to set aside the agreement on December 19, 2018. See

                                  26   Docket No. 54 (“Mot.”). In it, he claims that “the settlement agreement between the parties

                                  27   occurred because of fraud” and “counsel for the Defendant conspired with the Plaintiff’s attorney

                                  28   to reach an[] unjust conclusion to the litigation.” Mot. at 10. In particular, Mr. Miletak asserts
                                   1   that he requested that his attorney cease representing him in this case on April 1, 2013, but his

                                   2   attorney continued to negotiate with AT&T on his behalf, and ultimately reached the settlement

                                   3   agreement which he signed on April 6, 2013. Id. at 10–11. According to Mr. Miletak, he was

                                   4   “fraudulently” informed by his attorney that “technically I am still your attorney until the Court

                                   5   receives the substitution of attorney form” and he “rel[ied] solely” on his attorney’s fraudulent

                                   6   statement in signing the settlement agreement. Id. at 11. Mr. Miletak argues that this purported

                                   7   fraud is a basis for setting aside the settlement agreement under Federal Rule of Civil Procedure

                                   8   60(b)(6). See id. at 10.

                                   9                                           II.       DISCUSSION

                                  10   A.      Relief from Final Judgment

                                  11           Rule 60(b)(6) provides that “[o]n motion and upon such terms as are just, the court may

                                  12   relieve a party or a party’s legal representative from a final judgment, order, or proceeding for . . .
Northern District of California
 United States District Court




                                  13   any other reason justifying relief from the operation of the judgment.” “Rule 60(b)(6) has been

                                  14   used sparingly as an equitable remedy to prevent manifest injustice.” United States v. Alpine Land

                                  15   & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). Heeding the Supreme Court’s

                                  16   admonitions, the Ninth Circuit has held that the “rule is to be utilized only where extraordinary

                                  17   circumstances prevented a party from taking timely action to prevent or correct an erroneous

                                  18   judgment.” Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 864 (1988)).

                                  19           Mr. Miletak’s Rule 60(b)(6) motion fails for two reasons. First, it is untimely. A motion

                                  20   under Rule 60(b)(6) “must be made within a reasonable time.” Fed. R. Civ. P. 60(c)(1). “What

                                  21   constitutes ‘reasonable time’ depends upon the facts of each case, taking into consideration the

                                  22   interest in finality, the reason for the delay, the practical ability of the litigant to learn earlier of the

                                  23   grounds relied upon, and prejudice to other parties.” Ashford v. Steuart, 657 F.2d 1053, 1055 (9th

                                  24   Cir. 1981). Mr. Miletak filed this motion more than five years after he entered into the settlement

                                  25   agreement with AT&T, and eighteen months after his last attempt to set aside the agreement was

                                  26   denied. He does not point to any basis for the motion that he could not have learned earlier, and

                                  27   the only reason he offers for the delay is that he was “educating himself on the subject matter and

                                  28   procedural requirements necessary to continue as a self-represented litigant.” Mot. at 5. Even if a
                                                                                             2
                                   1   pro se litigant may require more time than a represented litigant to develop legal arguments, that

                                   2   does not account for the significant delay in bringing this motion. See Alpine Land, 984 F.2d at

                                   3   1049 (“Rule 60(b)(6) relief normally will not be granted unless the moving party is able to show

                                   4   both injury and that circumstances beyond its control prevented timely action to protect its

                                   5   interests.”).

                                   6           Second, even if the Court were to reach the merits of Mr. Miletak’s motion, he has not

                                   7   demonstrated that “extraordinary circumstances” warrant granting Rule 60(b)(6) relief. His

                                   8   contention is the settlement agreement should be set aside because his attorney falsely claimed that

                                   9   he could continue negotiating the settlement on Mr. Miletak’s behalf even after Mr. Miletak had

                                  10   expressed his desire to terminate the attorney-client relationship. Mr. Miletak has not cited any

                                  11   authority to suggest that his attorney’s alleged conduct constitutes an extraordinary circumstance

                                  12   under Rule 60(b)(6). Nor does he offer any explanation why he still chose to sign the settlement
Northern District of California
 United States District Court




                                  13   agreement even after he insisted he no longer wanted to be represented by his attorney. “Rule

                                  14   60(b) is not intended to remedy the effects of a deliberate and independent litigation decision that

                                  15   a party later comes to regret through second thoughts or subsequently-gained knowledge . . . .”

                                  16   Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1099 (9th Cir. 2006).

                                  17           The case upon which Mr. Miletak relies, More v. Lew, 34 F. Supp. 3d 23 (D.D.C. 2014),

                                  18   affirms that the conduct he complains of does not rise to the level of an extraordinary

                                  19   circumstance. There, the court denied the 60(b)(6) motion brought by a plaintiff in an

                                  20   employment discrimination case, even though the plaintiff claimed that his attorney told him when

                                  21   he asked to retain new counsel that “he could not do so until he paid his outstanding legal fees,”

                                  22   that the attorney “accepted an offer by Defendant not to move for costs in exchange for foregoing

                                  23   an appeal without his permission,” and did not inform him of a conflict of interest with his co-

                                  24   plaintiffs. Id. at 28–29. The plaintiff also alleged that the defendant’s counsel committed fraud by

                                  25   “advis[ing] key witnesses to falsely testify.” Id. at 28. The court determined that the plaintiff had

                                  26   “not made a showing of the ‘extraordinary circumstances’ required for relief under Rule 60(b)(6).”

                                  27   Id. at 30. Mr. Miletak has likewise failed to make the requisite showing here.

                                  28
                                                                                         3
                                   1   B.     Sanctions

                                   2          This Court has previously advised Mr. Miletak that “[s]hould Miletak again file a motion

                                   3   for reconsideration or other request for relief that this Court deems meritless, the Court will

                                   4   seriously consider the imposition of appropriate monetary sanctions against Miletak (e.g., ordering

                                   5   Miletak to reimburse Defendant AT&T Services for the cost and expense of responding to

                                   6   Miletak’s meritless filings).” Docket No. 42 at 2–3. AT&T now asks for an award of the $3,500

                                   7   in fees it expended in opposing the instant motion. See Docket No. 59 at 8.

                                   8          As a procedural matter, the Local Rules require “[a]ny motion for sanctions, regardless of

                                   9   the sources of authority invoked,” to “be separately filed.” N.D. Cal. Civ. L.R. 7-8(a); see also

                                  10   Fed. R. Civ. P. 11(c)(2) (“A motion for sanctions must be made separately from any other motion

                                  11   and must describe the specific conduct that allegedly violates Rule 11(b).”). Thus, to seek

                                  12   sanctions, AT&T must file a separate motion. See Martinez v. City of Pittsburg, No. C 11-01017
Northern District of California
 United States District Court




                                  13   SBA LB, 2012 WL 699462, at *4 (N.D. Cal. Mar. 1, 2012) (finding that a request for sanctions

                                  14   made as part of a motion to compel fails because “all motions for sanctions must be filed as

                                  15   separately noticed motions”).

                                  16                                       III.      CONCLUSION

                                  17          For the foregoing reasons, Mr. Miletak’s motion to set aside the settlement agreement is

                                  18   DENIED. AT&T may separately file and notice a motion for sanctions in accordance with Local

                                  19   Rule 7-8(a) and Rule 11(c).

                                  20          This order disposes of Docket No. 54.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: January 15, 2019

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
                                                                                         4
